DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant’s election without traverse of Specie A (claims 1-12 and 18) in the reply filed on 07/29/22 is acknowledged.
Examiner acknowledged that claims 13-17 are withdrawn.  Currently, claims 1-12 and 18 are pending.
The information disclosure statement (IDS) submitted on 10/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over machine translation of Gong (CN 101365274) in view of Jiong (CN 113192457).
Regarding Claim 1, Gong teaches a light-emitting diode LED driver, comprising: a decoding circuit (Fig. 1: 101; Fig. 2: 201) that receives a data signal (Fig. 1: data) and decodes the data signal ([0037] “chip 201 receives the cascaded signal, decodes the cascaded signal, and uses the decoded signal to drive the LED light to light”) to generate display data (Fig. 2: RGB signals) used to drive LEDs to emit light and display and a recovered clock signal (Fig. 1: clk); and an encoding circuit (Fig. 1: 102; Fig. 2; 202) that encodes the decoded display data by using the recovered clock signal to generate an encoded data signal ([0037] “driver chip 201…at the same time, re-encodes the decoded signal and sends it to the connected driver chip 202; the driving chip 202 transmits the cascade signal to the driving chip 203 with the same processing method as the driving chip 201”), 
Gong does not teach the data signal is encoded in a first encoding format, the encoded data signal is encoded in a second encoding format, and the first encoding format and the second encoding format are different encoding formats.
Jiong is in the field of display (abstract) and teaches the data signal is encoded in a first encoding format ([0110] “communication data encoded by using the Manchester encoding…and decoding technology needs to be correctly decoded by the decoder 110”), the encoded data signal is encoded in a second encoding format ([0114] “DAT1 realizes the purpose of re-encoding by using the additionally configured encoder 140.  Completely different from the previous forwarding modes, after the communication data is decoded, it will be temporarily stored in the storage space of the data transmission module DAT1, and then it is stipulated that the temporarily stored data will be re-encoded by the encoder 140 that can re-encode the binary data… this data is decoded and saved and re-encoded in a predetermined encoding format”), and the first encoding format and the second encoding format are different encoding formats (Note: Manchester coding is different from return to zero coding (see [0112])).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gong with different decoding/encoding format as taught by Jiong in order to allow the encoder to be return-to-zero format for forward transmission to the next cascading device since high-level duration of code 1 can be extended till where it can be recognized even with partial loss allowing the forwarding module to reconstruct the bit and restore to standard transmission code [0112] when communication data is encoded by Manchester coding [0110].

Regarding Claim 18, Gong teaches a light-emitting diode LED driving device, comprising N stages of LED drivers (Fig. 1: 101-103) connected in series, wherein each stage of LED driver is the LED driver according to claim 1, wherein a first stage of LED driver receives an initial data signal (Fig. 1: data) and outputs a first stage (Fig. 1: output of 101) of data signal, a k-th stage of LED driver receives a (k-1)-th stage of data signal output by a (k-1)-th stage of LED driver and outputs a k-th stage of data signal (Fig. 1: 103 outputs data after received from 102), 1<k≤N.
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844